Citation Nr: 0917588	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-02 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
February 1986.  The Veteran also appears to have had some 
reserve service, including a period of active duty for 
training (ACDUTRA) from April 19, 1987 to May 1, 1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO in San 
Diego, California, inter alia, denied the Veteran's claims 
for service connection for a right knee disability, left ear 
hearing loss, and tinnitus.  In April 2006, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in October 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2007.

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Winston-
Salem, North Carolina, which has certified the case for 
appellate review.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify the Veteran when further action, on 
his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

Pertinent the claim involving the right knee, the Board 
notes, initially, that the Veteran was provided a VA joints 
examination in August 2007; however, the examiner was only 
asked to address, and only reported findings pertinent to, 
the left knee.  No examination or opinion has been obtained 
regarding the right knee.  

VA treatment records show that the Veteran had right knee 
surgery in September 2008 after a large medial meniscus tear 
was seen on magnetic resonance imaging (MRI) in July 2008.  
Thus, a current right knee disability is shown.  The Veteran 
asserts that he has had bilateral knee pain since having some 
hard parachute landings in Airborne School.  Service 
connection was granted for left knee patellofemoral syndrome 
after a VA examiner opined that such was at least as likely 
as not caused by or a result of in-service injury resulting 
from parachute training.  The examiner noted the Veteran had 
repetitive high-impact activities and a twisting injury to 
the left knee during Airborne training.  A service treatment 
record from April 1987, showing a complaint related to the 
Veteran's left knee, indicates that at that time he was part 
of the 1st Battalion, 507th Infantry Regiment, which is the 
unit responsible for running the U.S. Army Airborne School.  

The VA records showing a current right knee disability, taken 
together with service-evidence noted above, the Veteran's 
statements about hard parachute landings during service, and 
the August 2007 VA examiner's opinion indicating that the 
parachute landings may have resulted in disability of at 
least one of the Veteran's knees, suggest that the Veteran 
may have current right knee disability related to service.  
However, the record includes no actual opinion addressing the 
medical relationship, if any, between current right knee 
disability, and service.  Under these circumstances, the 
Board finds that a medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claim for service connection.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Turning next to the claims for service connection for left 
ear hearing loss and for tinnitus, specific to claims for 
service connection, impaired hearing is considered a 
disability for VA purposes when the auditory threshold in any 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

An examination and opinion regarding the etiology of left ear 
hearing loss and tinnitus was obtained in September 2007; 
however, the Board finds this examination and opinion 
inadequate for adjudication purposes.  

The September 2007 audio examination appears to be based on 
incorrect facts and does not address some pertinent 
information.  For example, the examiner indicates that a 
physical in March 1987 was a retirement physical, which 
suggests the Veteran was on active duty until that time.  In 
fact, the Veteran's active duty service ended in February 
1986, and the March 1987 examination was to see if he was 
medically qualified for Airborne School.  To form her 
opinion, the examiner appears to compare the audiograms from 
the Veteran's November 1983 enlistment physical to the 
Veteran's March 1987 Airborne examination.  The examiner 
states that the 35db puretone threshold at 3000 hertz, for 
the right ear, shown in March 1987, represents a threshold 
shift from entrance to final physical.  At entrance, the pure 
tone threshold at 3000 hertz was 30db.  Based on this 
finding, service connection was awarded for right ear hearing 
loss.  Conversely, the examiner states that while hearing 
loss is shown at 6000 hertz at the final physical, for the 
left ear, there was no shift at that level when compared with 
the entrance physical.  While the puretone threshold at 6000 
hertz, for the left ear, does appear to have decreased 15db 
between November 1983 and March 1987, the thresholds at 500, 
1000, 2000, 3000, and 4000 hertz all increased.  

The audiological findings from the Veteran's separation 
examination are not discussed by the examiner.  Moreover, the 
Veteran's assertions regarding his ACDUTRA service at 
Airborne school were not addressed.  Specifically, in his 
substantive appeal, the Veteran stated that engine noise from 
prop planes-as well as being at high altitude with no 
pressurization, which made the Veteran's ears pop-resulted 
in left ear hearing loss and/or tinnitus.  Because the 
September 2007 opinion is inadequate, further examination and 
medical opinion in connection with these claims is warranted.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon 20 Vet. 
App. at 79.  


Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and ear, nose and throat (ENT) examination, by 
appropriate physicians, at a VA medical facility.  The 
Veteran is hereby advised that failure to report to any 
scheduled examination(s), without good cause, may result in 
denial of the claim(s) for service connection (as the 
original claim(s) will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo any further 
examination, to ensure that all due process requirements are 
met, and the record before each examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claims on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information-including service treatment records 
if any appear to be missing based on response from the 
Veteran-and, if needed, authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to any  
claim(s) on appeal that is not currently 
of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. 
§ 3.159-including (active duty or 
reserve) service treatment records if any 
appear to be missing.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic and ENT 
examinations, by appropriate physicians, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to each  
physician designated to examine the 
Veteran, and each report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  Each physician should 
set forth all examination findings, along 
with complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

Orthopedic examination - The examiner 
should clearly identify all current right 
knee disability/ies.  Then, with respect 
to each such diagnosed disability, the 
examiner should provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to 
service, to include repeated parachutes 
jumps and landings during reserve service 
.  

ENT examination - All appropriate tests 
and studies (to include audiometry and 
speech discrimination testing) should be 
accomplished. 

Based on the results of audiometric 
testing, the physician should specifically 
indicate, with respect to the left ear, 
whether the Veteran currently has hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  The examiner should also 
indicate whether the Veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that any such 
disability is the result of injury or 
disease incurred or aggravated in service, 
to include in-service noise exposure.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of any notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


